Citation Nr: 0737160	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left leg 
neuropathy, to include as secondary to the veteran's service-
connected traumatic sural nerve injury with loss of sensation 
over the left foot.

2.  Entitlement to an increased rating for traumatic sural 
nerve injury with loss of sensation over the left foot, 
currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1990 until May 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.

From a review of the claims folder, it is not clear what 
communication was deemed to constitute a substantive appeal 
on the issue of entitlement to an increased rating for 
traumatic sural nerve injury with loss of sensation over the 
left foot.  Indeed, VA Form 9s submitted in May 2006 and June 
2006 appear to relate only to service connection issues.  

In any event, even if the Board were to conclude that the 
veteran failed to submit a timely substantive appeal, the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court) has held that the Board may waive the timely 
filing of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)); c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 
C.F.R. § 20.303).  

In accordance with the Veterans Claims Court's holding in 
Beyrle, the Board waives the filing of a timely substantive 
appeal in this case, because the veteran may have been led to 
believe that he had, in fact, perfected an appeal.  Indeed, 
testimony was taken on the increased rating issue at a May 
2007 RO hearing.  

Next, by correspondence dated in August 2007, the veteran 
withdrew her claim for entitlement to service connection for 
neurologic deficit of the bilateral arms and back, with 
segmental dystonia and torticollis.  As such, that issue will 
no be addressed on appeal.

It is also noted that the veteran had requested a hearing 
before a Veterans Law Judge sitting at the RO.  However, in 
an October 2007 communication, she withdrew such request.


FINDINGS OF FACT

1.  The service medical records show treatment for left leg 
neurologic symptoms associated with a sural nerve injury.

2.  The post-service evidence reflects left leg neurologic 
symptoms that may represent disability separate from the 
service-connected sural nerve injury residuals, but contains 
no competent opinion causally relating such current symptoms 
to the sural nerve injury or to any incident of active 
service.

3.  The competent evidence does not reveal complete paralysis 
of the posterior tibial nerve.


CONCLUSIONS OF LAW

1.  Left leg neuropathy was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
any service-connected disability.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for traumatic sural nerve injury with loss of 
sensation over the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Codes (DCs) 8599-8525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There, the Court held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
"service connection" claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2005, July 2006, and December 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Moreover, a March 
2006 communication informed the veteran of the laws 
pertaining to disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Moreover, the claims file contains the 
veteran's statements in support of her claims, to include 
testimony provided at a May 2007 hearing before the RO.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Turning now to the merits of the veteran's claim, the Board 
has reviewed all of the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Service Connection for Left Leg Neuropathy

The veteran is claiming entitlement to service connection for 
left leg neuropathy, to include as secondary to her service-
connected traumatic sural nerve injury with loss of sensation 
over the left foot.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(as amended by 71 Fed. Reg. 52744 (Sept. 7, 2006)); see 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Although there was an amendment to § 3.310, the veteran filed 
her claim prior to October 10, 2006, the effective date of 
the change.  As such, the older, more liberal, version is 
applicable to the appeal as the new version would have 
impermissible retroactive effect.  See VA O.G.C. Prec. Op. 
No. 7-2003.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board will first evaluate the veteran's claim on a direct 
basis.  Again, the first question for consideration is 
whether the competent evidence demonstrates a current 
disability.  In this regard, with respect to the left foot 
claim, a December 2006 VA examination diagnosed sural 
neuropathy of the left lower extremity.  An EMG study 
conducted in December 2006 revealed incomplete left 
superficial peroneal sensory neuropathy.  Therefore, current 
disability is established and the first element of service 
connection has been satisfied here.    

Regarding the second element of service connection, that of 
in-service incurrence, the service medical records do reflect 
neurologic complaints of the left leg.  In this regard, it is 
noted that the veteran is presently service-connected for 
traumatic sural nerve injury with loss of sensation over the 
left foot.  Therefore, in analyzing the second element of 
service connection as to the left leg claim, the question for 
consideration is whether the veteran's service medical 
records indicate a chronic disability manifested by left leg 
neuropathy other than traumatic sural nerve injury.  

The service medical records do not show any neurologic 
complaints or treatment of the leg except that involving the 
sural nerve injury.  Indeed, while the veteran was treated 
for left knee orthopedic complaints in December 1990 and 
orthopedic complaints referable to left leg shin splints in 
August 1991, there were no neurologic complaints or findings 
on those occasions.  

In January 1992, the veteran was treated on multiple 
occasions for left ankle and left leg complaints.  One such 
report noted hypersensitivity over the dorsum of the foot.  
Complaints of loss of sensation in the left foot are seen in 
a February 1992 treatment report.  In September 1992, it was 
noted that an electrodiagnostic study showed left sural 
neuropathy.  A review of the electrodiagnostic report reveals 
that the veteran had normal left tibial sensory conductions 
and normal left posterior tibial motor conductions.  

An EMG of the left lower extremity peroneal and tibial 
innervated muscles was normal.  Separation examination in 
February 1993 noted normal findings, but the report of 
medical history acknowledged a diagnosis of sural neuropathy 
and foot swelling.  

Based on the above, the veteran's service medical records 
reveal neurologic symptomatology associated with a chronic 
disability of left sural neuropathy, which is already 
service-connected; however, there was no showing of any other 
chronic neurologic disability of the left leg.  Moreover, a 
review of the post-service evidence does not support a 
finding that a chronic neurologic disability of the left leg, 
separate from the sural nerve injury residuals, was incurred 
in active service.  

Specifically, the post-service evidence includes a November 
2005 VA examination reflecting a diagnosis of diffuse 
neurologic impairment.  A subsequent VA examination in 
December 2006 did not diagnose any left leg neurologic 
disability other than the sural nerve injury for which the 
veteran is already service-connected.  An EMG conducted that 
month showed incomplete left superficial peroneal sensory 
neuropathy.  The most recent VA examination in February 2007 
contained an impression of posterior tibial nerve neuropathy.  

To the extent that the above findings could be construed as 
demonstrating a current neurologic disability of the left leg 
apart from the sural nerve injury residuals, there
is no competent evidence causally relating such disability to 
active service.  Therefore, a grant of service connection on 
a direct basis is warranted.  

The veteran has also contended that her current neurologic 
symptomatology of the left leg is secondary to her service-
connected sural nerve injury with loss of sensation over the 
left foot.  Specifically, although it is not entirely clear 
whether the evidence demonstrates current neurologic 
disability of the left leg aside from the sural nerve injury 
residuals, any reasonable doubt will be resolved in the 
veteran's favor on this point.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Nevertheless, a grant of secondary service connection is not 
possible here because there is no competent evidence finding 
that any current left leg neurologic disability is 
proximately due to or the result of the service-connected 
sural nerve injury.  In fact, a VA examiner in December 2006 
reached the opposite conclusion.  Specifically, the examiner 
noted:

The veteran's symptoms to left foot are 
consistent with sural neuropathy for 
which this veteran is service connected.  
The veteran has symptoms which extend to 
the anterior aspects of the lower legs 
bilaterally with complaint of pain in 
these areas which does not appear to be 
at least as likely as not related to any 
of her service connected injuries.

As that opinion was offered following a review of the claims 
folder and after an objective examination of the veteran, it 
is found to be highly probative.  

Moreover, no other competent evidence of record refutes that 
opinion.  The veteran believes that such a relationship 
exists, but she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Increased Rating for Left Foot Disability

The veteran is claiming entitlement to an increased rating 
for traumatic sural nerve injury with loss of sensation over 
the left foot.  The Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as is the case here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for traumatic sural nerve 
injury with loss of sensation over the left foot pursuant to 
DC 8599-8525.  Under DC 8525, a 20 percent rating applies 
where the evidence shows severe incomplete paralysis of the 
posterior tibial nerve.  In order to be entitled to the next-
higher 30 percent rating, the evidence must demonstrate 
complete paralysis of the posterior tibial nerve; paralysis 
of all muscles of the sole of the foot, frequently with 
painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is impaired.  

In the present case, the veteran had no touch sensation in 
the dorsal toes of the left foot.  There was also no touch 
sensation on the anterior L5 pathway and there was no 
vibratory sense in the left ankle.  However, there was touch 
sensation present at L4-L5 posteriorly.  A December 2005 
neurologic consult revealed normally active reflex response 
at the Achilles site.  

A December 2006 VA examination noted a loss of sharp versus 
dull sensation to the plantar surface of the left foot and 
along the left lateral side of the foot down to the left toe, 
and around the left lateral malleolus.  There was a loss of 
vibratory sense in that area, but gross sensation was 
preserved.  An EMG conducted in December 2006 showed grossly 
intact motor function and decreased sensation to light touch 
in the dorsum of the left foot.  Most recent examination in 
February 2007 indicated a left ankle reflex of 1+.  Left 
plantar Babinski reflex was normal.  

The above evidence is not reflective of complete paralysis, 
is would be required to achieve the next-higher 30 percent 
rating under DC 8525.  Additionally, there is no showing that 
the veteran cannot flex her toes.  Weakened adduction has 
also not been demonstrated.  Rather, VA examination in 
December 2006 shows that there was no fatigability in the 
lower extremities.  Regarding plantar flexion, VA examination 
in December 2006 indicated a range of motion from 0 to 45 
degrees.  

Based on the foregoing, the veteran's neurological 
symptomatology is not shown to reflect a disability picture 
commensurate with the criteria for the next-higher 30 percent 
rating under DC 8525.  Moreover, there are no alternate DCs 
for consideration here.  

In conclusion, there is no support for a rating in excess of 
20 percent for the veteran's traumatic sural nerve injury 
with loss of sensation over the left foot.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

						
ORDER

Service connection for left leg neuropathy is denied.

Entitlement to a rating in excess of 20 percent for traumatic 
sural nerve injury with loss of sensation over the left foot 
is denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


